DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on May 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The following are the limitations that require this interpretation:
heating unit (no corresponding structure)
discharge unit (Fig. 7 and equivalents)
first drive unit (linear actuator including ball screw and motor)
cooling mechanism (cooling fan)
cooling control unit (circuit or computer)
second drive unit (gantry 60 in Fig. 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, there does not appear to be any disclosed structure for the “heating unit” interpreted under 35 U.S.C. 112(f) above.  Other claims are rejected by dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (WO 00/78519) in view of Cohen (US 20180339455).
As to claim 1, Swanson teaches a three-dimensional shaping device comprising: 
a chamber that has a shaping space (Fig. 1, item 12); 
a heating unit configured to heat the shaping space (page 7, heaters 34 and duct 26); 
a base that has a shaping surface exposed to the shaping space (platform 16); 
a discharge unit configured to discharge a shaping material toward the shaping surface (page 9, line 17, extrusion head 14 is an equivalent to the disclosed unit in the instant application) while moving in a first direction in the shaping space (page 9, lines 17-18) heated by the heating unit (heaters 34 and duct 26) and shape a three-dimensional shaped article (inherent); and
a first drive unit (page 10, z-lift 20, which are equivalents to the disclosed unit in the instant application).
Swanson is silent to a first drive unit at least partly disposed in the separation space of a tubular first heat resistant member disposed between a peripheral part of an opening in a first opening in a partition wall of the chamber in a base configured to extent and contract with movement in the second direction.
Cohen teaches a first drive unit ([0068], lead screw 116, which are equivalents to the disclosed unit in the instant application) disposed in the separation space of a tubular heat resistant member ([0069], skirt 112) disposed between an opening in a chamber wall (depicted in Fig. 2B) and the platform/stage (111).  The Cohen platform/stage (111) is configured to move in a second direction ([0068]) and the accordion structure of the skirt expands and contracts with the platform/stage height ([0069].
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Cohen platform/stage, first drive unit, and tubular heat resistant member into Swanson because (a) one of ordinary skill in the art would have recognized the Cohen configuration as an obvious interchangeable substitute which performs the same function as the Swanson drive unit (page 8, z-lift), or (b) Swanson teaches/suggests isolating the motion control components from the heated chamber to maximize the life of these components, and Cohen provides a skirt (112) for isolating the drive components from the chamber environment ([0069]) within the scope of Swanson’s teaching/suggestion.
As to claim 5, Cohen’s skirt (112) clearly has a bellows structure.  As to claims 6 and 7, Swanson already teaches a second drive unit (gantry that meets the disclosed second drive unit in the instant application) separated from the shaping space by a heat-resistant baffle/accordion (132) disposed between an opening in a partition wall for expanding/contracting during x-y movement (page 16, lines 11-32).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (WO 00/78519) in view of Cohen (US 20180339455), and further in view of Maxwell (US 5,996,353).
As to claims 2-4, Swanson teaches a controller (CAD data and controller which would inherently be a computer) which provides the structure that would meet the claimed cooling control unit.  But Swanson is silent to the claimed cooling mechanism, including the temperature sensor, and cooling fan.  
Maxwell teaches a stage/chuck (Fig. 4, item 310) with temperature sensors (6:25) and heat sink fins (334), and a fan (6:31) for moving fluid across the bottom surface of the chuck to control temperature.  In the combination, one of ordinary skill in the art would have found it obvious to control the Maxwell temperature control device with the Swanson controller.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maxwell temperature control device into the bellows provided by the combination of Swanson and Cohen motivated by controlling the temperature of the stage to a desired temperature for additive manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742